DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Davis on Wednesday, December 8th, 2021.

	The independent claims 1, 8, and 15 of the instant application have been amended as follows: 
A poppet valve comprising: 
	an elongated tubular housing having an internal bore extending along a longitudinal axis of the elongated tubular housing and having at least one flange extending into the internal bore, the at least one flange supporting an interior tubular member extending along a length of the longitudinal axis within the elongated tubular housing and having a central aperture, fluid communication being permitted through the internal bore between the elongated tubular housing and the interior tubular member, the interior tubular member having an inward protruding lip extending from an inner surface of the interior tubular member into the central aperture; 
	a stem at least partially received in the central aperture of the interior tubular member, the stem comprising an uphole end, a downhole end, and a middle portion 
	at least one protrusion extending from the one or more collet fingers, the at least one protrusion engagable with the inward protruding lip of the interior tubular member, wherein the at least one protrusion has a first sloped surface and a second sloped surface, the first sloped surface having a first angle of inclination-and the second sloped surface having a second angle of inclination abutting the inward protruding lip of the elongated tubular housing; 
	a biasing element disposed about the uphole end of the stem and engageable with the inner tubular member of the elongated tubular housing, the biasing element biasing the stem toward the first position via an expansive force; and 
	an elastomeric seal disposed around the downhole end of the stem; 
	wherein when the stem is in the first position the at least one protrusion on the one or more collet fingers is engaged with the inward protruding lip of the interior tubular member, and the elastomeric seal forms a substantially fluid tight seal at a downhole end of the elongated tubular housing preventing fluid flow through the internal bore, 
	wherein the second angle of inclination is such that a pressure of at least 50 psi is required for the at least one protrusion to slide over the second sloped surface, and the biasing element exerts a force of at least 20 pounds on the interior tubular member and the first angle of inclination is shallow enough to allow the biasing element to return the stem to the first position upon removal fluid pressure to a fluid pressure of less than 20 pounds, and 

	wherein upon removal of the predetermined fluid pressure through the elongated tubular housing, the one or more collet fingers and the biasing element return the stem to the first position.

A method of controlling fluid flow comprising: 
	providing a poppet valve comprising: 
	an elongated tubular housing having an internal bore extending along a longitudinal axis of the elongated tubular housing and having at least one flange extending into the internal bore, the at least one flange supporting an interior tubular member extending along a length of the longitudinal axis within the elongated tubular housing and having a central aperture, fluid communication being permitted through the internal bore between the elongated tubular housing and the interior tubular member, the interior tubular member having an inward protruding lip extending from an inner surface of the interior tubular member into the central aperture, 

	at least one protrusion extending from the one or more collet fingers, the at least one protrusion engagable with the inward protruding lip of the interior tubular member, wherein the at least one protrusion has a first sloped surface and a second sloped surface, the first sloped surface having a first angle of inclination and the second sloped surface having a second angle of inclination abutting the inward protruding lip of the elongated tubular housing, 
	a biasing element disposed about the uphole end of the stem and engageable with the inner tubular member of the elongated tubular housing, the biasing element biasing the stem toward the first position via an expansive force, and 
	an elastomeric seal disposed at the downhole end of the stem,
	wherein when the stem is in the first position the at least one protrusion on the one or more collet fingers is engaged with the inward protruding lip of the interior tubular member, and the elastomeric seal forms a substantially fluid tight seal at a downhole end of the elongated tubular housing preventing fluid flow through the internal bore, wherein the second angle of inclination is such that a pressure of at least 50 psi is required for the at least one protrusion to slide over the second sloped surface, and the biasing element exerts a force of at least 20 pounds on the interior tubular member and the first angle of inclination is shallow enough to allow the biasing element to return the 
	applying a first predetermined fluid pressure to the uphole end of the stem, wherein the first predetermined fluid pressure is sufficient to overcome the force required for the at least one protrusion to slide over the second sloped surface and compress at least a portion of the biasing element and the stem is longitudinally displaced within the elongated tubular housing as the one or more collet fingers passes over the inward protruding lip of the interior tubular member, releasing the substantially fluid tight seal between the elongated tubular housing and the stem; and 
	decreasing the fluid pressure on the uphole end of the stem until the fluid pressure is below a second predetermined fluid pressure, wherein the second predetermined pressure allows the biasing element to expand, and the one or more collet fingers return the stem to the first position and reseal the substantially fluid tight seal between the elongated tubular housing and the stem.

A system comprising: 
	a casing; and 
	a poppet valve disposed within the casing, the poppet valve comprising: 
	an elongated tubular housing having an internal bore extending along a longitudinal axis of the elongated tubular housing and having at least one flange extending into the internal bore, the at least one flange supporting an interior tubular member extending along a length of the longitudinal axis within the elongated tubular housing and having a central aperture, fluid communication being permitted through the 
	a stem at least partially received in the central aperture of the interior tubular member, the stem comprising an uphole end, a downhole end, and a middle portion extending therebetween having one or more collet fingers, the stem being slidably transitionable between a first position and a second position, the stem further comprising: 
	at least one protrusion extending from the one or more collet fingers, the at least one protrusion engagable with the inward protruding lip of the interior tubular member, wherein the at least one protrusion has a first sloped surface and a second sloped surface, the first sloped surface having a first angle of inclination and the second sloped surface having a second angle of inclination abutting the inward protruding lip of the elongated tubular housing; 
	a biasing element disposed about the uphole end of the stem and engageable with the inner tubular member of the elongated tubular housing, the biasing element biasing the stem toward the first position via an expansive force; and 
	an elastomeric seal disposed at the downhole end of the stem; 
	wherein when the stem is in the first position the at least one protrusion on the one or more collet fingers is engaged with the inward protruding lip of the interior tubular member, and the elastomeric seal forms a substantially fluid tight seal at a downhole end of the elongated tubular housing preventing fluid flow through the internal bore, wherein the second angle of inclination is such that a pressure of at least 50 psi is 
	wherein upon application of a predetermined fluid pressure through the elongated tubular housing, the stem transitions from the first position to the second position, overcoming the biasing force of the biasing element overcoming the force required for the at least one protrusion to slide over the second sloped surface and being longitudinally displaced such that the at least one protrusion on the one or more collet fingers passes over the inward protruding lip of the interior tubular member, allowing fluid flow through the internal bore and out the downhole end of the elongated tubular housing, and 
	wherein upon removal of the predetermined fluid pressure through the elongated tubular housing, the one or more collet fingers and the biasing element return the stem to the first position.

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 (and, similarly claims 8 and 15) introduces language discussing various structural features of a poppet valve used in a downhole environment. The structural features, such as, but 
	The prior art of record, either singularly or in combination thereof, does not teach, nor make it obvious to teach, having a biasing collet finger stem comprising of specific structural features as presented in the claims (e.g. protrusions with specific angles). Anderson et al. (US Publication 2009/0008102 A1; hereinafter “Anderson”) is the closet prior art which introduces at least the structural elements as disclosed within the claims. However, the downhole valve assembly within Anderson fails to bias back and forth, as it will open and lock the valve in the open position. Modifying the primary reference with any poppet valve assembly would destroy the teachings of Anderson as it would not be obvious to modify the reference to meet the claim limitations.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676